Case 4:18-cv-02080-MWB-KM Document 51 Filed 02/23/21 Page 1 of 9

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSLYVANIA

MATTHEW JOHN SHEFFER, ET AL., )
Plantiff ) Civil Action No. 4:18-cv-02080
) Judge Matthew Brann
VS. ) Magistrate Judge Karoline Mehalchick
| )
CENTRE COUNTY, PENNSYLVANIA, )
et at., )
Defendants )

PLAINTIFF'S MEMORANDUM OF LAW IN OPPOSISITON TO DEFENDANT'S FED.
R. OF CIV. PROC. 12 (B)(6) MOTION TO DISMISS

Defendant's unt aul Jane Dee ,

Fil
SCRAN Dy

FEB 2 8 299,

 
 

Per.

DEPUTY CLEA
Case 4:18-cv-02080-MWB-KM Document 51 Filed 02/23/21 Page 2 of 9

 

 

 

 

 

 

TABLE OF CONTENTS
Page
TABLE OF CITATIONS i
FACTS 4
ARGUMNENT (1-4
CONCLUSION 4
TABLE OF CITATIONS
Page
Clouser v. Johnson, 40 F. Supp 3d 425 (3rd Cir. M.D. Pa 2014)... esceccsoeeneeereeneeseeeeeee A
Heck V. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L. Ed. 2d 383 (1994)... eee 3.
Muchinski v. Solomon, 747 Fed. Appx. 52, 2018 U.S. App Lexis 24319 (3rd Cir. 2018)....... Aya
Septa v, Orrstown Fin Servs. 2020 U.S. Dist Lexis 27326, No. 1:12-cv-00993
(3rd Cir. 2020) ..eccecccssesscssssssssssssesssssssssssssssscsscsssssssussssessssusssssssesscsucssssseeneeseeseesecseeneeseaeaecaees 3
Speiss v. Pocono Mt. Reg'l. Police Dept,, 2013 U.S. Dist Lexis 41814, (3rd Cir 2014)........... is
Thompson v. TCT Mobile Inc., 2020 U.S. Dist Lexis 55863 (3rd Cir. 2020)..........:eseeeeeeene \

 
Case 4:18-cv-02080-MWB-KM Document 51 Filed 02/23/21 Page 3 of 9

FACTS

Defendants ADA Hundt and j ane Doe have filed a Fed. R. 12 (b)(6) Motion to Dismiss
based on the premise that the Plaintiff fails to state a cause of action upon which relief may be
granted. They base this on the reasoning that; (1) the Defendants are entitled to absolute
prosecutorial immunity, (2) the law of the case doctrine is controlling, (3) the Statute of
Limitations has run out, (4) The Heck Doctrine bars any relief unless the Plaintiff demonstrates
the underlying conviction has been overturned.

Initially the Plaintiff would not that the Defendants forego any right to challenge the
factual allegations contained in the Section 1983 complaint by filing this 12 (b)(6) Motion to
Dismiss. "When considering a 12 (b)(6) Motion to Dismiss, the court must accept as true all
factual allegations in the complaint and view them in the light most favorable to the

_ Plaintiff."(Internal quotes removed) Thompson v. TCT Mobile, 2020 US Dist Lexis at 7.

ARGUMENT
A. Defendants ADA Hundt and Jane Doe are not entitled to absolute prosecutorial

‘immunity.

In the present case, the Plaintiff does not base his Section 1983 intentional infliction of
emotional distress and malicious prosecution claims against Defendants Hundt and Doe on their
actions in his underlying criminal action, but rather on the actions that occured almost 6 months
prior to any criminal complaint being filed against him. During this investigative stage, as stated
in the §1983 complaint,(Amended Complaint, Document 44 Pg. 4 Para. 13-15) Defendants
Hundt and Doe knowingly failed to preserve exculpatory evidence and assisted in the
modification of reports, either directly or by giving advice, that would be used months later for a
probable cause and bail determination.

Therefore the actions that necessitated the filing of the complaint are not actions that
occured after the filing of the complaint or are intimately associated with the judicial phase. The
actions complained of are more in line with the ones found in Speiss v. Pocono Mt. Reg'l Police

Dept.; 2013 US Dist Lexis 41814 and Muchinski v. Solomon; 747 Fed. Appx. 52; (3d Cir 2018)
Case 4:18-cv-02080-MWB-KM Document 51 Filed 02/23/21 Page 4 of 9

where the 3d Circuit Court held that,

"TA] prosecutor does not enjoy absolute immunity for giving adivce to police during an
investigation leading up to a criminal proceeding. A rule of thumb for defining the
investigative/prosecutorial divide is the filing of a complaint. Evidence gleaned prior to the filing is

deemed investigative, deirecting evidence gathering by police is investigative, and giving probable cause advice is
investigative. Finally, the mere fact that a prosecution is formally initiated does not mean that all
investigative actts preceding the filing of charges is entitled to immunity." (internal quotes omitted)
Speiss, 2013 US Dist Lexis at 42

In Solomon, the prosecutor was similarly accused of removing exculpatory evidence and -
modifying a pretrial report. The Third Circuit Court of Appeals declined to afford the prosecutor
immunity for action they deemed to be "wholly outside the prosecutorial role no matter when or
where they are commintted." 747 Fed. Appx at 58. They concluded based off of case law, that
"absolute immunity attaches not to the prosecutor as an individual, but to the nature of the
function pursuant to which [they] act, [thus] we evaluate each action that forms the basis of the
suit. Solomon, 2018 US App Lexis at 4. |

As stated and shown in the Plaintiff's complaint, his §1983 suit is based on the conspiracy
and actions that the Defendants entered into prior to the initiation of any charges. Despite Centre
County's unoconstitutional practice and policy of using excessive bail as a wealth based detention
system, Defendants Hundt and Doe did particiapte in actions that would be relevant to any proper
bail determination. The Plaintiff is not alleging that the Defendants advocated for any certain
level of bail but rather manipulated any bail decision that possibly could have been made through
the actions outline more thoroughly in his §1983 Amended Complaint.

Since Defendants Hundt and Doe participated in what the courts have deemed an
investigative capacity and not a prosecutorial one, the doctrine of absolute immunity does not

apply to the Defendants and is not a bar to the Plaintiff seeking relief.
Case 4:18-cv-02080-MWB-KM Document 51 Filed 02/23/21 Page 5 of 9

B. Law o¢ the Case is not Controlling

Defendant Hundt Contends that Plaintiffs excessive bail claims are
barred by the Doctrine of law of the case. However the doctrine of law of the
case does not apply to an amended complaint that contains new factual
allegations. This issue was previous litigated in Septa_ v. Orrstown fin Servs.
2020 US DIST Lexis 27326, No. 1:12-cv-00993 (3d Cir. 2020)

Upon analysis of relevant case law, the Third Circuit Court in Septa
concluded that an amended complaint which seeks to assert new factual

allegations is not asking the courts to reconsider a previous determinations

Rather the amended complain should be judged on it's merits, and the
and the law as it applies to the facts

the case doctrine... is applicable. «- ‘
Septa. US dist Lexis at 55

as they now stand must be re-evaluated.

Furthermore,. in the instant case the Defendants cant claim that
Plaintiff's Amended Complaint is unduly delayed or unduly prejudicial. The
Plaintiff is pro se and has attempted to meet all litigation rules and
deadlines despite the restrictive circumetances of incarceration and
COVID-19. The facts contained in the amonded complaint were leaned of after
the filing of the initial compleint and Plaintiff has attempted to assert them
despite no previous law training.

Similarly the Defendants can't claim prejudice because they can't show
how they would be unfairly prejudiced or deprived of the opportunity te
present facts of evidence, because this litigations hasn'T even progressed to
discovery - . .

For the reasons stated above, in the instant case the law of the case
doctrine is not a bar because the amended complaint should be judged on its

merits since it contains significant new factual allegations and or evidence.

C. Statute of Limitations is not _appliceble but the Doctrine of Heck_is

proper.

The statute of limitations argument is intertwined with the doctine of
Heck v. Humphrey, 512 US 477, 114 S. CT. 2364, 129 L. Ed. 2d 383 (1994), so

therefore both arguments are outlined below.

Defendants statute of limitations argument is moot and irrelevant to the
instant case because the actions wich form the basis of the Plaintiff's claims

would show a pattern of misconduct amongst the prosecutorial staff. This
misconduct could then be used to attack the validity of the underlying

conviction iff various ways, including the constitutional guarantees of a fair |
Case 4:18-cv-02080-MWB-KM Document 51 Filed 02/23/21 Page 6 of 9

and speedy trial. Therefore under the doctrine of Heck, the Plaintiff can not
proceed. |

The 3d Circuit court has continuously held that Heck is a bar to any
§1983 claim that would tend to call into question the validity of a criminal
conviction. So as a prerequisite to any §1983 lawsuit which would imply the
invalidity. of a conviction, a Plaintiff must show that the underlying
conviction has been overturned.

Heck also held that, “a Section 1983 cause of action for damages
attributable to an unconstitutional conviction or sentence does not accrue
until@ the conviction or sentence has béen. invalidated." Heck, 512 US at 489.
This court in Clouser v. Johnson, 40 F. Supp. 3d 425, 431 (M.D. PA 2014)
clarified that to mean that, " certain §1983 claims [then] operate under a
rule of deferred accrual, such that the claim does not accrue for purposes of
initiating a §1983 action until the conviction is overturned."

The Plaintiff concedes that under. the doctrine of Heck, he can not
proceed any further until he demonstrates that his conviction has been
overturned, which he is currently in the process of doing. Until such time
that he can, the statute of limitations does not start accruing. As such if
the Court deems the §1983 lawsuit to be barred under Heck, the Plaintiff
reserves the right to reinstate it once he has shown that his conviction has

been overturned.
CONCLUSION

In conclusion the Defendant's Arguments of prosecutorial absolute
immunity, law of the case, and statute of limitations are not applicable to
the case at hand and do not bar the claims against them. However the
Plaintiff concedes that the Doctrine of Heck ig an appropriate bar to further
progress until such time that he can demonstrate his conviction has been

overturned.
Case 4:18-cv-02080-MWB-KM Document 51 Filed 02/23/21 Page 7 of 9

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Answer/ Memorandum of law in
Opposition to Defendant's Motion to Dismiss was deposited in the Correction Facility Mail
services , postage prepadd, in SCI- Houtzdale, on the i & th day of February , 2021,

addressed to the Following:

Lee, Green, And Reiter, Inc.
115 E. High Street, P.O. Box 179
Bellefonte, Pa 16823

  

Signed, LE —
Matthew John Sheffer, pro Se Litigant
Inmate Id# NV- 7636

SCI- Houtzdale

Po Box 1000

Houtzdale Pa 16698

 
"Case 4:18-cv-02080-MWB-KM Document 51 Filed 02/23/21 Page 8 of 9

Voth. Cleckk of Coust
: Alawe + Fle the Cy Le ol Ropionses 4a Del. OR CF nts
2 Ceurre Vor wey | aud, uct Jane te. Thank 3 Sor Your
4 aK and notiloredon -

Cay Adion No. G21¢~cy- 62.080

 

| Kecpactal
| enc! 4 onswerte CC ” , “
Deyouser 45 thal Doe.

    

Oe é Sr The 36
Sc. bly

Po. Bx (bao
Houtedale PA, 1668
Case 4:18-cv-02080-MWB-KM Document 51 Filed 02/23/21 Page 9 of 9

 

 

 

\ mre
09g) 4d
guy 0 OS

a) Yo bv OY N set
af ye ened app
Amoy pysd SY)

Pah 49 >)

, a
wuHIO ALAS “ad -

1202 & @ €34

" NOLNWHOS
GAAIa03¢

9397 t¢ PPAR
QA *e OF
yop DS
AC 9L-AN BAL

Jape ot
